NUMBER 13-14-00398-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                              IN RE EDWARD LEE JAYCOX


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Memorandum Opinion Per Curiam1

        Relator, Edward Lee Jaycox, an incarcerated inmate proceeding pro se, filed a

petition for writ of mandamus arising from trial court cause number 13-1-7315 in the 24th

District Court of Calhoun County, Texas, currently pending in our appellate cause number

13-13-00639-CR. On June 19, 2014, this Court abated the appeal pursuant to a motion

to withdraw filed by appointed counsel and requested the trial court to issue findings and



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
conclusions regarding whether appointed counsel should withdraw from representation.

On abatement, the trial court denied appointed counsel’s motion to withdraw. Through

this original proceeding, relator seeks to set aside the trial court’s ruling and to allow

relator to proceed on appeal with the legal assistance of a fellow inmate, R. Wayne

Johnson.

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       A remedy at law, though it technically exists, "may nevertheless be so uncertain,

tedious, burdensome, slow, inconvenient, inappropriate, or ineffective as to be deemed

inadequate." Greenwell v. Ct. of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–

49 (Tex. Crim. App. 2005) (orig. proceeding). The act sought to be compelled must be a

ministerial act that does not involve a discretionary or judicial decision. State ex rel.

Young, 236 S.W.3d at 210. The ministerial-act requirement is satisfied if the relator can

show a clear right to the relief sought. In re State ex rel. Weeks, 391 S.W.3d at 122. A

clear right to relief is shown when the facts and circumstances dictate but one rational

decision "under unequivocal, well-settled (i.e., from extant statutory, constitutional, or

case law sources), and clearly controlling legal principles." Bowen v. Carnes, 343 S.W.3d
805, 810 n.6 (Tex. Crim. App. 2011); see In re State ex rel. Weeks, 391 S.W.3d at 122.




                                             2
       It is relator’s burden to properly request and show entitlement to mandamus relief.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The gravamen of relator’s contentions is that he should be allowed to proceed on

appeal with the assistance of a fellow inmate who is not a licensed attorney. However,

to practice law in Texas state courts, an individual must be a member of the State Bar of

Texas and licensed by the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 81.101

(West, Westlaw through 2013 3d C.S.); Id. § 81.102 (West, Westlaw through 2013 3d

C.S.); TEX. PEN. CODE ANN. § 38.123 (West, Westlaw through 2013 3d C.S.); see Rabb

Int'l, Inc. v. SHL Thai Food Serv., LLC, 346 S.W.3d 208, 210–11 (Tex. App.—Houston

[14th Dist.] 2011, no pet.); Crain v. The Unauthorized Practice of Law Comm. of the

Sup.Ct. of Tex., 11 S.W.3d 328, 332–34 (Tex. App.—Houston [1st Dist.] 1999, pet.

denied). A person practices law by, among other things, preparing pleadings incident to

a lawsuit and managing a claim on a client's behalf. See TEX. GOV'T CODE ANN. §

81.101(a); Martin v. Commercial Metals Co., 138 S.W.3d 619, 622 (Tex. App.—Dallas



                                             3
2004, no pet.); Jimison by Parker v. Mann, 957 S.W.2d 860, 861 (Tex. App.—Amarillo

1997, no writ). A prison inmate, who is not a member of the State Bar, may not practice

law or otherwise represent another inmate. See Paselk v. Rabun, 293 S.W.3d 600, 606

(Tex. App.—Texarkana 2009, pet. denied); see also Morris v. Flores, No. 13-11-00675-

CV, 2012 WL 3043097, at *3 (Tex. App—Corpus Christi July 26, 2012, pet. denied) (mem.

op.). Johnson is not an attorney and he is not legally permitted to represent or otherwise

file pleadings on another inmate's behalf. See Paselk, 293 S.W.3d at 606. Further, to

the extent that the petition for writ of mandamus contains documentation that was

prepared by Johnson, we consider such documentation a nullity.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Accordingly, relator’s

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).




                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of July, 2014.




                                            4